Citation Nr: 0739688	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for an acquired 
psychiatic disorder, claimed as depression.

6.  Entitlement to service connection for inguinal hernia.

7.  Entitlement to service connection for the residuals of 
pneumonia.

8.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
service connection for the disabilities indicated above.

The Board remanded this matter in December 2006 for further 
development.  This matter is returned to the Board for 
further appellate consideration.  

The veteran has submitted claims for service connection for 
peripheral neuropathy, spinal stenosis of the cervical and 
lumbar spine and radiculopathy secondary to such stenosis in 
documents submitted in April 2007 and September 2007.  These 
are referred to the RO for further consideration.  

The appeal of the issues of entitlement to service connection 
for a psychiatric disorder and erectile dysfunction is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
veteran's arterosclerotic heart disease is not related to 
service, to include as secondary to herbicide exposure and 
did not manifest within one year of discharge. 

2.  The competent medical evidence reflects that the 
veteran's atrial fibrillation is not related to service, to 
include as secondary to herbicide exposure and did not 
manifest within one year of discharge. 

3.  The competent medical evidence reflects that the 
veteran's sleep apnea is not related to service, to include 
as secondary to herbicide exposure. 

4.  The competent medical evidence reflects that the veteran 
does not have a current hernia disability.

5.   The competent medical evidence reflects that the veteran 
does not have a current pneumonia disability.

6.  The clear and unmistakable evidence reflects that asthma 
preexisted service.  

7.  The clear and unmistakable evidence reflects that the 
veteran's asthma was not aggravated in service by any 
superimposed disability during service, and there is no 
current asthma disability.  


CONCLUSIONS OF LAW

1.  Arterosclerotic heart disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein, nor is it shown to be 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Atrial fibrillation was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein, nor is it shown to be secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Sleep apnea was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein, nor is it shown to be secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  An inguinal hernia condition was not incurred in or 
aggravated by active military service, nor is it shown to be 
secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Residuals of pneumonia were not incurred in or aggravated 
by active military service, nor is it shown to be secondary 
to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  The veteran's asthma did clearly and unmistakably exist 
prior to his entry into military service, and the presumption 
of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.306(b), 3.303(c), 4.9 (2007).

7.  The veteran's preexisting asthma was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b), 4.9 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in August 2002.  A duty to assist letter was issued 
in August 2002 prior to the January 2003 rating decision that 
denied this claim.  The letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examinations of January 2007 were based on 
examination of the veteran and review of the record in the 
claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  




II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disorders, when they are manifested to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 
38 C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service. VAOPGCPREC 82-90.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007). See also 
VAOPGCPREC 3-2003.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Factual background 

Service medical records include as follows.  A March 1967 
preinduction examination revealed a normal vascular system, 
heart, lungs and chest, abdomen and viscera and psychiatric 
system.  His blood pressure was 138/84 and electrocardiogram 
(EKG) was normal.  In June 1968 he was put on physical 
profile with a diagnosis of pneumonia left lower lobe but was 
returned to full duty.   A July 1968 routine physical noted a 
history of bronchial asthma ages 4-15.  He had left lower 
lobe (LLL) pneumonia in June 1968 and he was noted to be 
allergic to Sulfa.  He was 6 feet tall and weighed 210 
pounds.  His pulse was 90, respirations were 18 and blood 
pressure was 140/80.  On examination of his chest his lungs 
were clear and his heart was NSR with no murmur.  His abdomen 
was soft, with no masses or tenderness and no organomegaly.  
The impression was that he was slightly obese otherwise 
within normal limits.  A July 1969 separation examination 
revealed a normal vascular system, heart, lungs and chest, 
abdomen and viscera and psychiatric system.  His blood 
pressure was 128/90.  The accompanying report of medical 
history revealed him to say "yes" to a history of asthma, 
but no to shortness of breath, chest pain or pressure, 
chronic cough, heart palpitations, high or low blood 
pressure, rupture or hernia, frequent trouble sleeping, 
depression or excess worry, or memory loss.  The physician's 
summary in pertinent part noted a history of 4 or 5 episodes 
of extrinsic allergic bronchial asthma as a child, but none 
for approximately 10 years.  There was no chronic cough or 
significant dyspnea.  He was also noted to have had an 
allergic reaction to Sulfa drugs, but no respiratory 
complaints were reported with this, simply fever, rash and 
arthralgia.  

Service personnel records reflect that the veteran, being a 
doctor of medicine with internal medicine practice, served as 
an internist in the service.  He was awarded the Vietnam 
Service Medal, and Republic of Vietnam Campaign Medal with 60 
device.  

Private treatment records reflect that the veteran was 
treated for heart problems beginning in the 1980's.  He was 
seen in March 1984 for complaints of arrhythmias, although 
physical examination was negative for unusual findings.  In 
July 1985 he was admitted to the hospital for unstable angina 
following several episodes of chest pain.  During the 
hospital stay he underwent a full cardiac workup for angina, 
with cardiac catheterization and angioplasty which diagnosed 
single vessel coronary artery disease with severe proximal 
left anterior descending stenosis right dominant system and 
essentially normal left ventricular (LV) function.  
Electrocardiogram was positive for right ventricular 
conduction defect unchanged from previous cardiograms and 
chest X-ray was normal.  The diagnosis on the discharge 
report of July 31, 1985/August 1, 1985 was unstable angina 
pectoris single vessel coronary artery disease (CAD) with 
high grade left anterior descending coronary obstruction.  He 
was hospitalized again in July 1986 with complaints of chest 
pain and his significant history of cardiac problems was 
noted.  Following workup which included repeat cardiac 
catheterization and other tests, the final diagnosis was 
noncardiac chest pain, suspected chest wall pain and coronary 
arteriosclerotic heart disease status post coronary 
angioplasty.     

He was admitted in January 1990 for chest pain and 
ventricular arrhythmia and was noted to have a history of 
coronary heart disease with history of exertional angina and 
2 LAD lesions in 1984 and ventricular arrhythmia.  He also 
had history of asthma of moderate degree in childhood and 
adolescence but no lower respiratory symptoms for 30 years 
except mild tightness associated with lower respiratory 
infections.  He otherwise had no limiting dyspnea or 
recognized pulmonary disease.  He had a 20 year smoking 
history but quit in 1980.  Also noted in pertinent part was a 
right inguinal hernia, symptomatic in recent months now 
status post surgical repair.  Following physical examination, 
which was significant for chest discomfort and associated 
anxiety, along with moderate carotid bruits, he was assessed 
with documented prior coronary disease and acute chest 
symptoms associated with exacerbation of ventricular ectopy.  
The doctor felt the chest symptom was probably unrelated to 
the coronary disease.  The veteran also had known and 
probably stable arrhythmias and faint carotid bruits.  He 
also had a history of asthma and should have baseline 
pulmonary testing and respiratory immunizations by has not 
been recently symptomatic.  Thallium testing done the same 
month was negative for ischemia.  

In July 1990 the veteran underwent surgery to repair a 
diagnosed right inguinal hernia with large lipoma of the cord 
and some involvement of a penile prosthesis implant reservoir 
in the direct hernia sac.  

In October 1993 the veteran underwent a sleep disorders study 
and was assessed with mild obstructive sleep apnea.  In March 
1994 he underwent another sleep study which was summarized by 
the sleep disorders physician as a normal study with only 
minimal sleep disordered breathing and no sign of periodic 
leg movements.  He continued to be followed for his coronary 
artery disease (CAD) in private treatment records from 1994 
through 1995.  A March 1994 treatment note discussing his 
cardiac problems also noted a past history of asthma 30 years 
ago and a mild sleep apnea apparently corrected by nasal 
septal surgery.  In April 1994 he underwent surgical repair 
of a right groin AV fistula.  

Treatment records from May 1999 for headache complaints noted 
his medical history of CAD, history of asthma as a child with 
no attack since 1983 when he stopped smoking, history of 
sleep apnea much improved after nasal septoplasty in 1993, 
and right inguinal hernia repair in 1993.  The assessments 
included CAD stable, sleep apnea and former smoker.  He 
continued to be assessed with pertinent diagnoses of CAD and 
sleep apnea in January 2000 and in January 2001 he 
additionally was assessed with episodic atrial fibrillation, 
along with CAD and sleep apnea, which was well controlled.  

In August 2000 the veteran underwent a surgical consult for 
complaints of left inguinal pain, with findings on physical 
examination most likely a direct left inguinal hernia.  Plans 
made to undergo surgical repair of this hernia and within the 
same month he underwent surgical repair of the left inguinal 
hernia with mesh plug.  Thereafter he was treated for 
cellulitis of the abdominal wall in September 2000, but by 
October 2000 recheck of his hernia and abdominal wall 
cellulitis, there was no sign of recurrence or infection.  In 
November 2001 he was seen for evaluation of a bulge in his 
groin area, with a history of multiple operations including a 
left inguinal hernia a year earlier by the same doctor.  On 
physical examination of his inguinal area, the wounds were 
well-healed.  He had a weakened rectus muscle and generalized 
weakness of the abdominal wall but no hernias.  He had no 
sign of infection or peritonitis.  

Private treatment records reflect continued treatment for 
cardiac problems through 2002.  A May 2002 nuclear stress 
test revealed inferior infarct, no ischemia and normal LV.  
Also in May 2002 he was seen on follow up for sleep 
disordered breathing and following a sleep study was assessed 
with primary snoring, polysomnogram, as well as CAD with 
percutaneous transluminal angiography (PTCA) and atrial 
fibrillation.  The April 2002 sleep study report was 
technically satisfactory, summarized as moderate snoring with 
mild obstructive sleep disordered breathing not diagnostic of 
significant sleep apnea/hypopnea syndrome.  

VA treatment records from 2002 reflect treatment in July 2002 
for coronary artery disease (CAD), hyperlidemia and allergic 
rhinitis.  He was noted in his subjective complaints to have 
had CAD diagnosed in 1995 after episodes of chest pain, but 
denied having a heart attack.  He was noted to have underwent 
angioplasties in 1994 and 1995.  He was noted to be a Vietnam 
veteran and of having a 28 pack year history of smoking 
before stopping 20 years ago.  Physical examination revealed 
unremarkable cardiac findings and his abdomen was obese, soft 
and nontender.  He had epigastric pulsations with possible 
pulsitile epigastric mass.  Following the examination he was 
assessed with CAD, stable, and hyperlidema.  An EKG done July 
2002 showed normal sinus rhythm with incomplete right bundle 
branch block and borderline EKG.  

The veteran has submitted written contentions as to the 
causation of his claimed medical conditions in his notice of 
disagreement submitted in November 2003 and his VA form 9 
submitted in November 2004.  He has essentially argued that 
the cardiovascular disorders on appeal were never manifested 
prior to service and that it was difficult to establish with 
certainty that his military service did not predispose, 
contribute or accelerate these conditions.  He likewise 
argued this regarding his sleep apnea, and stated that he had 
problems with sleep and insomnia many years prior to being 
diagnosed in 1993.  Regarding his hernias, he suggested that 
the significant exertion that took place in basic training, 
and in service, such as running to a bunker during a mortar 
attack, may have predisposed him to hernias.  Regarding his 
pneumonia, he noted that it was undisputed that he was 
treated for this in service, but suggested that recent X-rays 
showed increased bronchovascular markings and/or early 
fibrotic changes, which he believed were related to the 
pneumonia.  Regarding asthma, he noted that he had this prior 
to service and stated that he still has symptoms although not 
an overt attack.  He did not have a complete pulmonary 
function studies in about 16-18 years and also suggested that 
his inservice pneumonia may have aggravated this preexisting 
condition.  He also argued that he was exposed to herbicides 
and other toxic chemicals while serving in Vietnam and that 
such exposure could have contributed to all his conditions, 
particularly his heart and lung conditions.  As the veteran 
is a medical doctor he is credible to testify about medical 
conditions.

The report of a January 2007 VA heart examination revealed 
that the claims file was available and reviewed.  He had a 
history of angina going back to age 49.  He said he had a 
heart catheter with angioplasty at that age.  A few years 
before that he began having problems with arrhythmias which 
was treated with Quinidine and eventually discontinued.  He 
was told he had atrial fibrillation in the early 1970's and 
noticed an irregular heartbeat after that.  He said after one 
very bad episode he was seen for heart evaluation and was 
told he had possible paroxysmal atrial tachycardia (PATS), 
but no significant treatment was given.  He occasionally had 
symptoms up to 2001 and then had an episode of atrial 
fibrillation so severe that he had shortness of breath and 
dyspnea and was seen at the emergency room where symptoms 
resolved with medications.  He stated that he really has had 
no further problems with significant arrhythmias, but has 
fluttering now and then.  He took nothing special for this.  
He denied any history of hypertension but stated he had a 
heart catheterization after the episodes of angina as 
mentioned in 1985.  He had a myocardial infarction (MI) in 
2003 and underwent coronary bypass graft 2 days later.  He 
has been on medications ever since.  He was noted to be a 
former smoker of 1 1/2 packs per day for 18 years, but quit 20 
years ago.  He indicated he walked normally with no shortness 
of breath or dyspnea.  Physical examination revealed him to 
be alert, oriented, with intact recent and remote memory.  He 
had symmetrical respiratory excursion.  His heart had a first 
and second sound without a third or fourth sound.  There were 
no significant murmurs and no carotid bruits shown.  His 
lungs were clear and there was no neck vein distention.  
Following tests which included echocardiogram, Holter monitor 
and chest X-ray, the diagnoses were atrial fibrillation, 
paroxysmal, first diagnosed in the 1970's, no current 
treatment; coronary artery disease (CAD) with angina, status 
post heart catheterization in 1985, coronary bypass graft in 
2005, mild valvular heart disease per echocardiogram with 
ejection fraction of 64 percent and mild ventricular 
arrhythmias per Holter monitor.  Based on reviewing the 
records, the chart and the veteran's history, the examiner 
opined that this appears to have happened after the veteran 
was out of active duty in 1969.  

A January 2007 VA examination of the hernia reveals the 
claims file was made available and reviewed and returned.  
The medical history stated that he had a history of bilateral 
inguinal hernias.  He stated that this condition was fixed in 
the mid 1990's and early 2000's with hernia repairs.  He 
stated that since he had the repairs he has had no 
complications and no recurrence.  He stated that he had no 
hernia pain, no recurrence and no discomfort.  Physical 
examination revealed him to be negative for any active 
femoral hernias, inguinal hernias or obvious abdominal 
hernias.  The examiner referred to the genitalurinary 
examination for further examination of the hernias; a review 
of the pertinent findings from the genitourinary examination 
revealed no hernias on physical examination.  The diagnosis 
made in the VA hernia examination was status pos bilateral 
hernia repair with no recurrence.  

A January 2007 VA pulmonary disorders examination reveals the 
claims file was made available and reviewed and returned.  He 
gave a history of asthma that started as a child.  He said 
his last attack was at age 22.  As far as respiratory 
disorders during Vietnam, he had pneumonia and was 
hospitalized a couple of days and returned to full duty.  He 
said that afterwards he would occasionally get mild episodes 
of chest tightness and mild respiratory infections but no 
real specific treatment.  He has not used oral medications or 
inhalers.  He denied having treatable chronic obstructive 
pulmonary disease (COPD) or asthma at this point in life and 
did not use any medications for the same.  Regarding sleep 
apnea, he said it was first diagnosed around 1993.  He said 
he was working at Robins Air Force Base and would have 
problems driving home and would either have to pull over due 
to being sleepy or fall asleep at the wheel.  He said he 
underwent septoplasty in 1993 or 1994 and had a great 
improvement of sleep apnea.  He said the last sleep study of 
several years ago had an index of 5.  He was not using a 
CPAP.  He did not have any daytime hypersomnolence and slept 
fairly well.  

Physical examination revealed fairly patent nasal passages 
bilaterally.  There was a notable obstruction.  His throat 
had a rather large uvula and soft palate but it did not seem 
to interfere with respirations.  His trachea was midline.  
Lungs were clear to auscultation and percussion with 
symmetrical respiratory excursion.  X-rays showed no acute 
parenchymal disease noted and no significant change as 
compared to a previous examination except that of the 
thoracic surgery.  Spirometric testing showed normal 
spirometric values.  This indicated the absence of any 
significant degree of obstruction, pulmonary impairment 
and/or restrictive ventilatory defect.  Lung volume testing 
indicated the possibility of a mild degree of hyperinflation 
and normal diffusing capacity.  The diagnoses were as 
follows: childhood asthma, last attack approximately at the 
age of 22; status post pneumonia while on active duty with 2 
days hospitalization; sleep apnea diagnosed 1993 status post 
septoplasty with improvement, essentially normal spirometric 
testing.  None of this would have an apparent onset relative 
to the military as far as the examiner could tell.    

Analysis for Service Connection Claims for Heart Disorders, 
Sleep Apnea, Pneumonia, and Hernia

Based on review of the evidence and for the following 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arteriorsclerotic heart disease, atrial 
fibrillation, sleep apnea, inguinal hernia, and residuals of 
pneumonia.  Although the veteran, who is a qualified medical 
professional, has proffered opinions linking all these 
disorders to service, to include herbicide exposure, his 
opinions are outweighed by the bulk of the evidence set forth 
by impartial medical doctors.  The veteran's opinions lack 
impartiality as they are in support of his own claims, and 
thus weaken the credibility of his medical opinion.  
Regarding his heart conditions of arteriorsclerotic heart 
disease and atrial fibrillation, the medical evidence 
reflects that the onset of cardiac problems are not shown 
until 1984 and 1985, more than 10 years after service.  The 
opinion of the examiner in the January 2007 VA heart 
disorders examination stated that the heart disorders 
happened many years after service.  Aside from the veteran's 
own contentions, none of the medical evidence including the 
detailed medical records addressing his heart problems, 
reflect any potential link of his heart problems to service, 
to include as directly related to herbicide or other toxic 
exposure.  The conditions of arteriorsclerotic heart disease 
and atrial fibrillation are not diseases that are presumptive 
to herbicide exposure and there is no evidence directly 
linking the disease to his herbicide exposure in service.

Regarding the veteran's claims for service connection for 
sleep apnea, and pneumonia, again the medical evidence 
produced by the impartial medical professionals and examiners 
outweighs the opinions provided by the veteran regarding 
these conditions.  There is no evidence of a sleep apnea in 
service and the veteran was not diagnosed with this until the 
1990's decades after service.  The conditions of sleep apnea 
and pneumonia  are not diseases that are presumptive to 
herbicide exposure and there is no evidence directly linking 
any such disease to his herbicide exposure in service.  The 
examiner in the June 2007 pulmonary disorders examination 
opined that there was no apparent onset of this disorder in 
service, and aside from the veteran's own contentions, none 
of the medical evidence reflects any potential link between 
sleep apnea problems to service, to include as directly 
related to herbicide or other toxic exposure.  Regarding 
pneumonia, although treatment for this was documented in 
service, and the history of the same was noted in the June 
2007 pulmonary disorders examination, the objective findings 
from this examination were completely negative for any 
ascertainable residuals of pneumonia.  Likewise the other 
medical evidence of record is silent for any residuals of the 
pneumonia treated in service and the Board finds that there 
is no current disability from his pneumonia treated 
inservice.  

Regarding the veteran's claim for service connection for a 
hernia disorder, there is no evidence that he was treated for 
hernias in service, and the treatment shown took place many 
years later.  Hernias are not presumptive to herbicide 
exposure and there is no evidence directly linking such to 
his herbicide exposure in service.
The findings from the VA examinations for hernias in January 
2007 revealed no evidence of a current hernia disorder.  In 
light of this fact, although the veteran has alleged that 
physical activities in service and/or exposure to herbicides 
and toxic substances that he argues may have predisposed him 
to hernias, service connection is not warranted where there 
is no current disability.




Analysis for Service Connection Claims for Asthma 

Based on review of the evidence the Board finds that the 
first prong under Wagner, supra for rebutting the presumption 
of soundness was met.  Although not noted on the entrance 
examination, a history of childhood asthma was well 
documented in subsequent service medical records including 
the July 1969 separation examination.  Thus the asthma was 
shown by clear and unmistakable evidence to preexist service.  

Furthermore the clear and unmistakable evidence reflects that 
the preexisting asthma disability was not aggravated during 
service.  All the evidence in the service medical records 
referring to asthma reflect that this condition was only 
present from childhood through adolescence and there was no 
evidence or complaints of active asthma shown in service, 
including the July 1969 separation examination.  Thus the 
presumption of soundness has been rebutted.  See Wagner, 
supra.  

Post-service records up to and including the January 2007 VA 
pulmonary examination all suggest that the asthma resolved 
either during adolescence or early adulthood, perhaps as late 
as age 22, but there was no evidence of any current asthma 
disability, including shown on the January 2007 examination, 
with testing which revealed normal respiratory findings.  
Although the veteran is a qualified medical professional who 
has offered an opinion that he has residuals of asthma 
aggravated by service, this opinion is far outweighed by the 
impartial findings of the physicians and examiners on record 
which show the asthma to have been a temporary condition that 
he no longer has.  In essence, the Board finds that service 
connection is not warranted based on aggravation of a 
preexisting disorder where the veteran is found to have no 
current asthma disability.  


ORDER

Service connection for arteriosclerotic heart disease is 
denied.  

Service connection for atrial fibrillation is denied.  

Service connection for sleep apnea is denied.  

Service connection for inguinal hernia is denied.  

Service connection for residuals of pneumonia is denied.  

Service connection for asthma is denied.  


REMAND

The Board remanded the claim for service connection for 
erectile dysfunction for a genitourinary disorders 
examination and directed that the claims file must be made 
available and reviewed by the examiner in conjunction with 
the examination.  The examiner was instructed that if the 
veteran had an erectile disability, to opine whether it was 
as likely as not related to service.  The January 2007 VA 
examination failed to include a claims file review or such an 
opinion, although the diagnosis of status post multiple 
surgical procedures for penile implant was made.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.

In regards to the veteran's claim for entitlement to service 
connection for a psychiatric disorder, the Board notes that 
since the last supplemental statement of the case was issued 
in May 2007, the veteran submitted pertinent evidence 
regarding this claim.  Specifically in a statement submitted 
in September 2007 the veteran allege that he did receive some 
form of psychiatric treatment while in the service in Vietnam 
and also raised some possible stressors, in that he was 
assigned to body bag alert to certify the identity of those 
killed in action, which he viewed as a punitive action as 
this was normally done by enlisted personnel.  He also 
suggested that he was questioned by other medical personnel 
including a psychiatrist, to ascertain whether there was an 
organic basis for his performance.  This raises the 
possibility of additional evidence in support of his claim 
for service connection for a psychiatric disorder.  The Board 
notes that the January 2007 VA psychiatric examination 
indicates that the veteran had service under combat 
conditions although he did not witness actual combat, and he 
has also alleged that he was exposed to mortar fire in his 
contentions submitted with his notice of disagreement.  
Further development of this matter is therefore indicated to 
include development of these claimed stressful situations 
that could be significant in regards to his psychiatric 
claim.  

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to these claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.  

2.  Thereafter the claims file should be 
returned to the examiner who conducted 
the January 2007 VA genitourinary 
examination to provide an addendum to the 
January 2007 examination after review of 
the claims file.  If this examiner is no 
longer available, it should be forwarded 
to the appropriate specialist.  The 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any current or erectile disorder is 
related to the veteran's military 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the opinion.  If another examination 
is deemed necessary, one should be 
conducted.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  After completion of the above, the 
AOJ should request the veteran to provide 
a stressor statement to further clarify 
the stressors he experienced while 
serving in Vietnam.  The statement should 
contain as much details as possible, to 
include dates, places, descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

4.  The AOJ should contact the National 
Personnel Records Center (NPRC) to obtain 
any additional service medical records 
that may show psychiatric treatment, as 
well as the complete service personnel 
records showing the veteran's duties and 
assignments while serving in Vietnam, 
shown in his available personnel records 
to be between March 25, 1968 and March 5, 
1969, as well as records regarding 
personnel actions that may have 
undertaken against the veteran.  

5.  Thereafter, the AOJ should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's stressor statements 
and all medical and personnel records.  
The summary and all associated documents, 
including a copy of this remand, all 
available service records, and any 
written stressor statements should then 
be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors.  The JSRRC should 
be requested to provide any information 
which might corroborate any of the 
veteran's alleged experiences and 
stressors.  The AOJ should ask JSRRC to 
attempt to verify the stressors that may 
be described in any stressor statements 
or additional records obtained pursuant 
to this remand.  

6.  The AOJ should request the veteran's 
complete service personnel records, to 
include records of all duty assignments 
as well as all records regarding 
disciplinary actions undertaken against 
the veteran.  

7.  Thereafter following completion of 
the above, the AOJ should schedule a VA 
psychiatric examination to address the 
nature, severity, and etiology of his 
claimed psychiatric disorder, claimed as 
depression.  The examiner should utilize 
DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  With respect to any reported 
combat-related stressors in service, the 
examiner is requested to analyze any 
inservice stressors that are confirmed.  
The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  It is requested that the 
examiner opine as to whether any 
psychiatric disorder(s) was/were caused 
or was/were aggravated beyond natural 
progression by service, to include 
whether any claimed psychiatric disorder 
was caused or aggravated by any confirmed 
stressors.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

8.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


